Citation Nr: 1735880	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  10-42 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for left knee osteoarthritis with limitation of flexion. 

2. Entitlement to an evaluation in excess of 10 percent for right knee degenerative joint disease (DJD) with limitation of flexion. 

3. Entitlement to an evaluation in excess of 20 percent for right knee torn meniscus associated with DJD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to June 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied, in pertinent part, the Veteran's claims for a disability rating greater than 10 percent for a left knee disability (which was characterized as left knee osteoarthritis), a disability rating greater than 10 percent for a right knee disability (which was characterized as right knee degenerative joint disease), and also denied entitlement to service connection for a bilateral shoulder disability.  The Veteran disagreed with this decision later in October 2009.  He perfected a timely appeal in October 2010. 

A Board video hearing was held at the RO in October 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record. 

In July 2014, the Board remanded these matters to the Agency of Original Jurisdiction (AOJ) for additional development.  The claim seeking entitlement to service connection for a bilateral shoulder disability was granted by the Board and the claims seeking higher ratings for the bilateral knees were denied by the Board in December 2015.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (CAVC or Court).  In July 2016, the CAVC issued an Order vacating the December 2015 decision and returned the case to the Board for action consistent with the Joint Motion for Partial Remand (JMR).  The Board then remanded the claims for further development of the record in January 2017. 

Thereafter, in a July 2017 decision, the RO granted a separate 20 percent rating for torn meniscus of the right knee associated with DJD, effective January 12, 2009.  The Board considers this matter to be part and parcel of the original claim for an increased rating for a right knee disability. See also AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, it is also considered to be on appeal, and is listed as a separate issue.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, these claims were previously before the Board in January 2017, at which time they were remanded for the purpose of affording the Veteran an adequate VA knee examination.  

The Veteran underwent the requested VA knee examination in February 2017.  He has reported problems with the given VA examination. See April 2017 Statement from Veteran ("Disagreement of the Results of Medical Examination"). 

For example, the Veteran stated that although a goniometer to measure ranges of motion is required by VA regulation, the examiner did not use a goniometer when measuring his knee ranges of motion.  ("Dr. N. failed to use a goniometer, which is necessary to accurately measure the range of motion of a joint, which I did not see anywhere in site in the office").

He also noted that the examiner did not perform x-rays, MRIs, or CT scans of the knees to substantiate his claimed meniscal symptomatology.  The examiner indicated that the Veteran did not have any cartilage or meniscal conditions of the knees.  MRIs of record, however, confirm such findings.  Notably, the RO awarded the Veteran a separate rating for meniscal symptomatology.  See July 2017 rating decision, awarding a separate 20 percent rating for torn meniscus of the right knee associated with DJD.

While the examiner indicated that there was pain with flexion of the right knee, he did not specify the degree at which pain began as required under VA case law.  See, e.g., DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA knee examination with an examiner other than the examiner who conducted the February 2017 knee examination, if feasible.  The file must be provided to the examiner for review, and the examiner should note that such has been reviewed.  All testing deemed necessary should be performed.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing, for BOTH knees.  The examiner should identify whether there is pain during motion and, if so, at what degree pain begins.  

In so doing, the examiner is requested to specifically note/certify in the examination report that a goniometer was used to measure the range of motion of the knee joint.  

2.	Thereafter, the AOJ must review the examiner report and ensure that it is responsive to and in compliance with the directives of this remand (including the examiner's certification in the examination report that a goniometer was used to measure the range of motion of the knee joint) and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

3. After the above is complete, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




